DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/22 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin J. Piotrowski on 4/23/22.
The application has been amended as follows: 
The claims have been amended as follows:
1. (Currently Amended) A location designation radio frequency identification (RFID) tag for use in a facility, the RFID tag comprising: an inlay having a first side, a second side opposite the first side, the inlay further comprising: an antenna, an integrated circuit conductively bonded to the antenna, and a substrate, the antenna and the integrated circuit being disposed on the substrate; a first layer disposed on the first side of the inlay, the first layer having a first thickness; a second layer disposed on the second side of the inlay, the second layer having a second thickness; and one or more lamination layers, comprising a first lamination layer disposed on the first layer such that the first layer is disposed between the first side of the inlay and the first lamination layer, the first lamination layer being coupled to one of a floor in the facility or a second lamination layer from among the one or more lamination layers, the coupling encapsulating the inlay, the first layer, and the second layer; wherein the second thickness is less than 0.30 inches; wherein the first layer protects the inlay.
2. (Original) The location designation RFID tag of claim 1, further comprising a printing layer fixedly disposed on the first layer such that the printing layer accepts printing.
3. (Original) The location designation RFID tag of claim 1, wherein the second layer has a first side and a second side, the first side being disposed near the inlay and the second side being disposed opposite the inlay, and wherein the second side of the second layer includes an adhesive disposed thereon.
4. (Original) The location designation RFID tag of claim 1, wherein the inlay includes a length between 1 to 10 inches and a width between 0.10 to 10 inch.
5. (Original) The location designation RFID tag of claim 1, wherein the inlay includes a length between 3 to 4 inches and a width between 0.10 to 1 inch. 2
6. (Original) The location designation RFID tag of claim 1, wherein the inlay includes a length approximately equal to 3.55 inches and a width approximately equal to 0.75 inch.
7. (Original) The location designation RFID tag of claim 1, wherein the first thickness is approximately between 0.10 inches and 0.30 inches.
8. (Original) The location designation RFID tag of claim 1, wherein the first thickness is approximately 0.1095 inches.
9. (Original) The location designation RFID tag of claim 1, wherein the second thickness is approximately between 0.10 inches and 0.300 inches.
10. (Original) The location designation RFID tag of claim 1, wherein the second thickness is approximately 0.1095 inches.
11. (Original) The location designation RFID tag of claim 1, wherein the first layer is attached to the inlay using a first adhesive and the second layer is attached to the inlay using a second adhesive.
12. (Original) The location designation RFID tag of claim 11, wherein the first and second adhesives are the same.
13. (Previously Amended) The location designation RFID tag of claim 1, the one or more lamination layers further comprising the second lamination layer disposed on a side of the second layer, wherein the second layer is disposed between the second side of the inlay and the second lamination layer, the second lamination layer coupling with the first lamination layer to encapsulate the inlay, the first layer, and the second layer.
14. (Original) The location designation RFID tag of claim 11, wherein the adhesive is cyanoacrylates, structural acrylic, or epoxy.
15. (Original) The location designation RFID tag of claim 1, having a length in a first direction, a width in a second direction that is perpendicular to the first direction, and a thickness in a third direction that is perpendicular to the first and second direction,

wherein the length is between 2 and 10 inches, the width is between 0.5 and 5 inches, and the thickness is between 0.10 and 0.30 inches.
16. (Original) The location designation RFID tag of claim 15, wherein the length is approximately 4 inches, the width is approximately 1 inch, and the thickness is approximately 0.236 inches.
17. (Original) The location designation RFID tag of claim 1, wherein the first thickness is substantially equal to the second thickness.
18. (Original) The location designation RFID tag of claim 1, wherein the first thickness is less than the second thickness.
19. (Currently Amended) A method of reading at least one location designation RFID tag disposed on a floor of a facility having a mobile device disposed therein, the method comprising:
programming the at least one location designation RFID tag with various location information;
placing the at least one location designation RFID tag at various locations on the floor of the facility, the location designation RFID tag including an inlay including an antenna and an integrated circuit conductively bonded to the antenna, a first side, and a second side opposite the first side, a first layer disposed on the first side of the inlay having a first thickness, a second layer disposed on the second side of the inlay having a second thickness that is less than 0.30 inches, and one or more lamination layers comprising a first lamination layer disposed on the first layer, the first layer protecting the inlay, the first layer disposed between the first lamination layer and the first side of the inlay, the first layer being coupled to one of the floor of the facility or a second lamination layer from among the one or more lamination layers, the coupling encapsulating the inlay, the first layer, and the second layer, the at least one location designation RFID tag having a length in a first direction and a width in a second direction perpendicular to the first direction;
reading, via a reader disposed on the mobile device, the at least one location designation RFID tag as the mobile device travels over or near the at least on location designation RFID tag;
detecting, based on reading the at least one location designation RFID tag, a location within the facility.
20. (Original) The method of claim 19, wherein the placing the at least one location designation RFID tag comprises orienting the at least one location designation RFID tag such that the length of the at least one location designation RFID tag is perpendicular to a direction of travel of the mobile device.
21. (Original) The method of claim 19, wherein the reading comprises orienting the reader on the mobile device such that the reader is perpendicular to the length of the at least one location designation RFID tag.
22. (Original) The method of claim 19, wherein the placing the at least one location designation RFID tag comprises placing at first location designation RFID tag at least twelve (12) inches away from a second location designation RFID tag.
23. (Original) The method of claim 22, wherein the placing the at least one location designation RFID tag comprises orienting the first location designation RFID tag in parallel with the second location designation RFID tag.
24. (Currently Amended) A method of manufacturing at least one location designation RFID tag for use in a facility, the method comprising:
providing a supply of inlays disposed on a carrier sheet, a supply of first layers, and a supply of second layers, wherein at least one inlay includes an antenna and an integrated circuit conductively bonded to the antenna;
coupling the supply of inlays at a first location of a conveyer belt, the supply of first layer at a second location on the conveyer belt, and the supply of second layers at a third location on the conveyer belt;
attaching a first layer from the supply of first layers to a first side of the carrier sheet, each first layer in the supply of first layers having a first thickness;
attaching a second layer from the supply of second layers to a second side of the carrier sheet, each second layer in the supply of second layers having a second thickness that is less than 0.30 inches, such that the at least one inlay is disposed between the first layer and the second layer, and the first layer protects the inlay; and
applying one or more lamination layers to the RFID tag, the applying of the one or more lamination layers including applying a first lamination layer to the first layer such that the first layer is disposed between the first lamination layer and the inlay, and such that the first lamination layer couples to one of a floor in the facility or a second lamination layer from among the one or more lamination layers, the coupling encapsulating the inlay, the first layer, and the second layer.
25. (Original) The method of claim 24, further comprising attaching a printing layer onto either the first layer or the second layer.
26. (Original) The method of claim 24, further comprising applying an adhesive to at least one of the first layer and the second layer.

27. (Previously Amended) The method of claim 24, further comprising applying the second lamination layer to the second layer such that the lamination layer and the second lamination layer couple to encapsulate the first layer, the second layer, and the inlay.
28. (Previously Presented) The location designation RFID tag of claim 1, wherein the first layer is a semi-rigid polyester, a rigid polyvinyl chloride (PVC), a polycarbonate, a polyethylene, or a polypropylene.
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant teaches a location designation radio frequency identification (RFID) tag for use in a facility and a method thereof which includes an inlay, an antenna, an integrated circuit conductively bonded to the antenna, and a substrate, the antenna and the integrated circuit being disposed on the substrate, one or more lamination layers, comprising a first lamination layer disposed on a first layer such that the first layer is disposed between the first side of the inlay and the first lamination layer, the first lamination layer being coupled to one of a floor in the facility or a second lamination layer from among the one or more lamination layers, the coupling encapsulating the inlay, the first layer, and the second layer, wherein a second thickness is less than 0.30 inches. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876